Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 1 of 17 PagelD 1

SILER
IF -

CLERK, U. S. DISTRICT COURT
UNITED STATES DISTRICT COURMIDDLE DISTRICT OF FLORIDA

MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 3:20-cr- 3-3 ~-349BT
18 U.S.C. § 1029(b)(2)

ADRIAN KIRALY,
a/k/a “Bighi”

ANDREI ANDREI,
a/k/a “Tony”

BOGDAN ARDEI,

NELU ONICA,

VERGIU CORNELIU GALBENU,
a/k/a “Cornel”

 

OVIDIU MECZAK,
a/k/a “Ovi”
NEDAL AL-KHOMOS,
OVIDIU GABRIEL MUSTEATA, and
DORU MARIS
INDICTMENT
The Grand Jury charges:
COUNT ONE

(CONSPIRACY TO COMMIT ACCESS DEVICE FRAUD)

A. Introduction
At times material to this indictment:
1. ADRIAN KIRALY, a/k/a “Bighi” was a resident of Georgia
although a citizen of Romania, who lived and traveled throughout the eastern

and southeastern United States.
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 2 of 17 PagelD 2

2. ANDREI ANDREI, a/k/a “Tony” was a resident of Georgia
and New York although a citizen of Romania, who lived and traveled
throughout the eastern and southeastern United States.

3. BOGDAN ARDEI was a resident of Georgia and New York
although a citizen of Romania, who lived and traveled throughout the eastern
and southeastern United States.

4. NELU ONICA was a resident of Georgia and New York
although a citizen of Romania, who lived and traveled throughout the eastern
and southeastern United States.

5. VERGIU CORNELIU GALBENU, a/k/a “Cornel” was a
resident of Georgia and New York although a citizen of Romania, who lived
and traveled throughout the eastern and southeastern United States.

6. OVIDIU MECZAK, a/k/a “Ovi” was a resident of Georgia and
New York although a citizen of Romania, who lived and traveled throughout
the eastern and southeastern United States.

7. NEDAL AL-KHOMOS was a resident of Georgia and New
York although a citizen of Jordan, who lived and traveled throughout the

eastern and southeastern United States.
Case 3:20-cr-00113-MMH-JBT Document 1 Filed 08/19/20 Page 3 of 17 PagelD 3

8. OVIDIU GABRIEL MUSTEATA was a resident of Georgia and
New York although a citizen of Romania, who lived and traveled throughout
the eastern and southeastern United States.

9. DORU MARIS was a resident of Georgia although a citizen of
Romania, who lived and traveled throughout the eastern and southeastern
United States.

10. The term “access device” means any card, plate, code, account
number, electronic serial number, mobile identification number, personal
identification number, or other telecommunications service, equipment, or
instrument identifier, or other means of account access that can be used alone
or in conjunction with another access device to obtain money, goods, services,
or any other thing of value, or that can be used to initiate a transfer of funds
(other than a transfer originated solely by paper instrument).

11. Acredit card or debit card was an “access device.” A credit card
was a thin plastic card, usually 3-1/8 inches by 2-1/8 inches, that contained
identification information and authorized the person named on the credit card
to make charges for which he or she would be billed periodically by the card
issuer. A debit card looked, acted, as and contained the same information as a
credit card, but withdrew the money immediately from the card holder’s

affiliated bank account.
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 4 of 17 PagelD 4

12. Each credit or debit card account had a unique number issued to
it. A credit card or debit card account number was also an “access device.”
Credit card issuers, such as companies like VISA, American Express,
MasterCard, Discover, and some federally insured banks and credit unions,
placed personal information on each card by physically stamping or
embossing information such as the account number, the account holder’s
name, and the expiration date for the account. Credit card issuers and
financial institutions also programmed the magnetic strip on the back of the
card with the account holder’s account number, name, and the expiration date
for the account.

13. The term “counterfeit access device” means any access device,
including a credit card, debit card, credit card number, or debit card number
that is counterfeit, fictitious, altered, or forged, or an identifiable component of
an access device or a counterfeit access device.

14. The term “unauthorized access device” means any access device,
including a credit card, debit card, credit card number, or debit card number
that is lost, stolen, expired, revoked, canceled, or obtained with the intent to
defraud.

15. The term “means of identification” includes any name or number

that may be used, alone or in conjunction with any other information, to
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 5 of 17 PagelID 5

identify a specific individual, including any access device. A credit card or
debit card number was a means of identification.

16. A “skimmer” is a small, electronic device that can be placed on
ATM machines or credit card readers to intercept and store credit card or
debit card information, which can be downloaded at a later time.

17. The term “device making equipment” means any equipment,
mechanism, or impression designed or primarily used for making an access
device or a counterfeit access device. A credit card embossing machine and a

magnetic strip reader/re-encoder are examples of device making equipment.

B. The Conspiracy

18. From in or about early 2019, and continuing through in or about
June 2020, in the Middle District of Florida, and elsewhere,

ADRIAN KIRALY,
a/k/a “Bighi”
ANDREI ANDREI,
a/k/a “Tony”
BOGDAN ARDEI,

NELU ONICA,
VERGIU CORNELIU GALBENU,
a/k/a “Cornel”

OVIDIU MECZAK,

a/k/a “Ovi”

NEDAL AL-KHOMOS,
OVIDIU GABRIEL MUSTEATA, and

DORU MARIS,
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 6 of 17 PagelD 6

the defendants herein, did knowingly and willfully conspire, combine,
confederate, and agree with each other and with individuals both known and
unknown to the Grand Jury, to commit certain offenses, to wit:

a. to knowingly and with intent to defraud produce, use, and
traffic in one or more counterfeit access devices, said conduct affecting
interstate and foreign commerce, in violation of 18 U.S.C. § 1029(a)(1);

b. to knowingly and with intent to defraud produce, traffic in,
have control or custody of and possess device making equipment, said.
conduct affecting interstate and foreign commerce, in violation of 18
U.S.C. § 1029(a)(4); and

c. to knowingly and with intent to defraud, effect
transactions, with one or more access devices issued to another person
or persons, to receive payment or any other thing of value during any

‘ one year period, with the aggregate value being $1000.00 or more, said
conduct affecting interstate and foreign commerce, in violation of 18
U.S.C. § 1029(a)(5).

C. Manner and Means of the Conspiracy
19. |The manner and means by which the defendants sought to

accomplish the purpose of the conspiracy included, among other things:
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 7 of 17 PagelD 7

a. It was a part of the conspiracy that the defendants and
others would and did install, attempt to install and cause to be installed
skimming devices on various bank ATMs and on point of sale terminals
in the Middle District of Florida and elsewhere in order to collect debit
and credit card account numbers and account information.

b. It was further part of the conspiracy that the defendants
and others would and did install and attempt to install hidden cameras
on various bank ATMs to capture the card holder's personal
identification number (“PIN”) when the card holder used a credit or
debit card at the ATM.

c. It was further part of the conspiracy that the defendants
and others would and did remove previously installed skimming devices
and cameras from various bank ATMs and point of sale terminals and
download the stolen account numbers, account information, and PINs.

d. It was further part of the conspiracy that the defendants
and others would and did possess hundreds of unauthorized credit card
and debit card account numbers, some most of which originated from
financial institutions headquartered outside the State of Florida.

e. It was further part of the conspiracy that the defendants

and others would and did obtain blank credit, bank, and gift cards and
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 8 of 17 PagelD 8

encode them to have unauthorized debit card account numbers
embedded into each card’s magnetic strip.

f. It was further part of the conspiracy that the defendants
and others would and did use and attempt to use the counterfeit and
unauthorized debit cards to withdraw cash from bank ATMs located
outside the State of Florida.

g. It was further part of the conspiracy that the defendants
and others would and did share in the proceeds of the fraud.

h. It was further part of the conspiracy that the defendants
and others would and did perform acts and make statements to hide
and conceal and cause to be hidden and concealed the purpose of the
conspiracy and the acts committed in furtherance thereof.

D. Overt Acts
20. In furtherance of the conspiracy, and to effect the object thereof,
the following overt acts, among others, were committed in the Middle District
of Florida and elsewhere:

a. On or about March 13, 2019, at the direction of ADRIAN
KIRALY, a/k/a “Bighi”, an unindicted co-conspirator known as
“Scared Ady” attempted to remove a skimming device on a point of

sale device in a Corningware store located in St. Augustine, Florida.
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 9 of 17 PagelD 9

b. On or about March 22, 2019, ADRIAN KIRALY, a/k/a
“Bighi”, ANDREI ANDREI, a/k/a “Tony”, BOGDAN ARDEI, and
other co-conspirators encoded blank prepaid cards and gift cards with
unauthorized debit account numbers in each card’s magnetic strip in
New Orleans, Louisiana.

c. ° Onor about March 22, 2019, BOGDAN ARDEI, using a
counterfeit access device, made an unauthorized withdrawal of $720 at
an ATM at the French Quarter branch of Regions Bank located in New
Orleans, Louisiana from an account ending in 4035, belonging to
A.M.S. and T.J.S., whose information was intercepted without their
knowledge or permission.

d. On or about March 23, 2019, ANDREI ANDREI, a/k/a
“Tony”, using a counterfeit access device, made an unauthorized
withdrawal of $100 at an ATM at the Uptown Branch of Regions Bank,
located in New Orleans, Louisiana from an account ending in 4395
belonging to L.B.D., whose information was intercepted without
L.B.D.’s knowledge or permission.

e. On or about April 12, 2019, ANDREI ANDREI, a/k/a

“Tony”, and BOGDAN ARDEI, attempted to install a skimming
Case 3:20-cr-00113-MMH-JBT Document 1 Filed 08/19/20 Page 10 of 17 PagelD 10

device on an ATM at a Navy Federal Credit Union branch located at
9583 Regency Square in Jacksonville, Florida.

f. On or about-April 12, 2019, ANDREI ANDREI, a/k/a
“Tony” and BOGDAN ARDEI, attempted to install a skimming device
on an ATM at a Navy Federal Credit Union branch located at 150
Riverside Avenue in Jacksonville, Florida.

g. On or about April 13, 2019, ANDREI ANDREI, a/k/a
“Tony”, attempted to install a skimming device on an ATM at a Navy
Federal Credit Union branch located at 961 Atlantic Boulevard in
Atlantic Beach, Florida.

h. On or about April 13, 2019, ANDREI ANDREI, a/k/a
“Tony”, attempted to install a skimming device on an ATM at a Navy
Federal Credit Union branch located at 11270 St. Johns Industrial Park,
in Jacksonville, Florida.

i. On or about April 13, 2019, ANDREI ANDREI, a/k/a
“Tony”, attempted to install a skimming device on an ATM at a Navy
Federal Credit Union branch located at 550 Airport Center Drive in
Jacksonville, Florida.

j. On or about April 13, 2019, ANDREI ANDREI, a/k/a

“Tony”, attempted to install a skimming device on an ATM at a Navy

10
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 11 of 17 PagelD 11

Federal Credit Union branch located at 6100 Collins Road in
Jacksonville, Florida.

k.  Onor about April 14, 2019, BOGDAN ARDEI attempted
to install a skimming device on an ATM at a Navy Federal Credit
Union branch located at 9583 Regency Square in Jacksonville, Florida.

1. On or about April 25, 2019, VERGIU CORNELIU
GALBENU, a/k/a “Cornel”, installed a skimming device on an ATM
at the Delta Community Credit Union located in Snellville, Georgia.

m. On or about May 5, 2019, VERGIU CORNELIU
GALBENU, a/k/a “Cornel”, using a counterfeit access device, made
an unauthorized withdrawal of $360 at an ATM at the Veterans
Boulevard Branch of Regions Bank located in Metairie, Louisiana from
an account ending in 5733, belonging to K.S. and Z.C., whose
information was intercepted without K.S. or Z.C.’s knowledge or
permission.

n. On or about May 5, 2019, ANDREI ANDREI, a/k/a
“Tony”, using a counterfeit access device, made an unauthorized
withdrawal of $740 at the Regions Bank ATM located on Chartres

Street in the French Quarter of New Orleans, Louisiana, from an

11
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 12 of 17 PagelD 12

account ending in 0758, belonging to S.P.M., whose information was
intercepted without S.P.M.’s knowledge or permission.

o. | Onor about May 5, 2019, NELU ONICA, using a
counterfeit access device, made an unauthorized withdrawal of $760 at
an ATM at the Veterans Boulevard Branch of Regions Bank located in
Metairie, Louisiana from an account ending in 5964, belonging to E.N.,
whose information was intercepted without E.N.’s knowledge or
permission.

p. On or about May 5, 2019, BOGDON ARDEI, using a
counterfeit access device, made an unauthorized withdrawal of $720 at
an ATM at the Westbank Expressway Branch of Regions Bank located
in Gretna, Louisiana from an account ending in 6474, belonging to
W.M., whose information was intercepted without W.M.’s knowledge
or permission.

q. On or about May 6, 2019, ADRIAN KIRALY, a/k/a
“Bighi”, encoded blank gift cards with unauthorized Regions Bank
debit account numbers in each card’s magnetic strip in New Orleans,

Louisiana.

12
Case 3:20-cr-00113-MMH-JBT Document 1 Filed 08/19/20 Page 13 of 17 PagelD 13

I. On or about August 21, 2019, ANDREI ANDREI, a/k/a -
“Tony”, installed a skimming device on a Point of Sale device at a
Circle K in Olive Branch, Mississippi.

Ss. On or about September 24, 2019, ANDREI ANDREI,
a/k/a “Tony”, installed a skimming device on a Citibank ATM ata
Walgreens in Larchmont, New York.

t. On or about June 3, 2020, ADRIAN KIRALY, a/k/a
“Bighi”, met with an individual in St. Augustine, Florida, and discussed
conducting cash outs at Wells Fargo ATMs in Atlanta, Georgia in the
near future.

u. On or about June 11, 2020, OVIDIU MECZAK, a/k/a
“Ovi,” transferred several counterfeit cards encoded with unauthorized
Wells Fargo Bank debit account numbers in each card’s magnetic strip
to another individual to be used to make unauthorized withdrawals
from ATMs in Atlanta, Georgia.

v. On or about June 12, 2020, OVIDIU MECZAK, a/k/a
“Ovi” directed another individual to meet with AL-KHOMOS in
Atlanta, Georgia to receive several counterfeit cards encoded with
unauthorized Wells Fargo Bank debit account numbers to be used to

make unauthorized withdrawals from ATMs in Atlanta, Georgia.

13
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 14 of 17 PagelD 14

Ww. On or about June 12, 2020, NEDAL AL-KHOMOS gave
counterfeit cards encoded with unauthorized Wells Fargo Bank debit
account numbers to another individual to be used to make
unauthorized withdrawals from ATMs in Atlanta, Georgia.

Xx. On or about June 14, 2020, OVIDIU GABRIEL
MUSTEATA, using a counterfeit access device, made an unauthorized
withdrawal at an ATM at the Memorial Drive branch of Wells Fargo
Bank located in Stone Mountain, Georgia, from an account ending in
2063, belonging to A.H.A., whose information was intercepted without
A.H.A.’s knowledge or permission.

y- On or about June 14, 2020, DORU MARIS, using a
counterfeit access device, made an unauthorized withdrawal at an
ATM at the Memorial Drive branch of Wells Fargo Bank located in
Stone Mountain, Georgia.

All in violation of 18 U.S.C. § 1029(b)(2).

FORFEITURE
1. The allegations contained in Count One of this Indictment are
hereby realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to the provisions of 18 U.S.C. §§ 982(a)(2)(B) and

1029(c)(1)(C).

14
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 15 of 17 PagelD 15

2. Upon conviction of a violation of 18 U.S.C. § 1029, the
defendants,

ADRIAN KIRALY,
a/k/a “Bighi”
ANDREI ANDREI,
a/k/a “Tony”
BOGDAN ARDEI,

NELU ONICA,
VERGIU CORNELIU GALBENU,
a/k/a “Cornel”

OVIDIU MECZAK,

a/k/a “Ovi”

NEDAL AL-KHOMOS,
OVIDIU GABRIEL MUSTEATA, and

DORU MARIS,
shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any

property constituting, or derived from, proceeds obtained directly or
_ indirectly, as a result of such violation and, pursuant to 18 U.S.C.
§ 1029(c)(1)(C) any personal property used or intended to be used to commit
the offense.
3. . The property to be forfeited includes, but is not limited to, an
__ order of forfeiture for at least $1 12,780.00 obtained from the offense, which
represents the proceeds of the offense.
4. If any of the property described above, as a result of any act or

omission of the defendants:

15
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 16 of 17 PagelD 16

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§ 982(b)(1) and

 

 

1029(c)(2).
.A TRUE BILL,
lun 4 [ lw
Fordg erson
MARIA CHAPA LOPEZ
United States Attorney
By: Chr to rbern/
Jolie Hackenberry

Assistant United States Attorney

By: a

Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division

16
Case 3:20-cr-00113-MMH-JBT Document1 Filed 08/19/20 Page 17 of 17 PagelD 17

. ste terodd

 

 

 

YD

‘0z0Z ‘Isnsny jo

kep STq} JnN09 ado UI pally
urol

 

wosiadai0,j

   

$ Teg.

 

(Z(M6ZOT § “D'S'N SI ‘suOneIOTA

LINAALOIGNI

 

‘e339 ‘ATVALI NVIACV

“SA

VOTMYNY AO SALVLIS CELINA FHL

 

UOISIAIC] af[IAUOSHOUs
PLOT JO OLISIC] APPL

LYNOOD LOMILSIC SALV.LS GHLINN

‘ON

postasy 02/11/8
re-do Wad
